FILED
Aue 22 2012

k,U.S.D` t` t&B kuptcy
UNITED STATES DISTRICT COURT Cci)l\iits for the|;l[sfrict oiui)or|umbla
FOR THE DISTRICT OF COLUMBIA

THEODORE E. POWELL,

)
)
Plaintiff, )

) o ,

v. ) Civil Action No. 19 

)
AMERICAN FEDERATION OF )
TEACHERS, et al., )
)
Defendants. )

MEMORANDUM OPINION

The plaintiff has filed an application to proceed in forma pauperis and a pro se
complaint. The application will be granted, and the complaint will be dismissed

Plaintiff brings a variety of unfair labor practice claims against the District of Columiba,
the Washington Teacher’s Union and others, following termination "from his teaching position
for willful misconduct." Compl. 11 3. lt appears that plaintiff, pursuant to the District of
Columbia’s Comprehensive Merit Personnel Act ("CMPA"), see D.C. Code §§ l-60l .Ol et seq.,
has pursued these claims administratively as far as an appeal to the Public Employee Relations
Board ("PERB"). See Compl., Attach. (Decision and Order, PERB Case No. ll-U-26, dated
March 28, 2012).

"With few exceptions, the CMPA is the exclusive remedy for a District of Columbia
public employee who has a work-related complaint of any kind." Robinson v. District of
Columbia, 748 A.Zd 409, 411 (D.C. 2000) (citing Stockard v. M0ss, 706 A.Zd 561, 564 (D.C.
1997)); McManus v. District of Columbl`a, 530 F. Supp. 2d 46, 77 (D.D.C. 2007) ("The District

of Columbia Court of Appeals has consistently held that the CMPA provides the exclusive

avenue for aggrieved District employees to pursue work-related complaints."). The scheme

established by the CMPA provides that "[a]ny person aggrieved by a final order of the [PERB] . .

. may obtain review of such order in the Superior Court of the District of Columbia." D.C. Code

§ l-6l7.l3(c). To the extent that plaintiff pursues work-related complaints, or seeks review of

the PERB’S decision, this Court is not the proper forum for adjudication of such claims.
Accordingly, the Court will dismiss the complaint. An Order consistent with this

Memorandum Opinion is issued separately.

DATE: %//@[,., m c . fm/W-

United §fates Distr'ict Judge